          Case 4:20-cv-00124-JEO Document 2 Filed 01/27/20 Page 1 of 3                                  FILED
                                                                                               2020 Jan-27 PM 02:41
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA

ROY S. MOORE,                   )
                                )                      Case No. _________
           Plaintiff,           )
                                )
v.                              )
                                )
TIANA LOWE, JERRY DUNLEAVY,      )
TIMOTHY CARNEY, PHILLIP KLEIN, )
BRAD POLUMBO, THE WASHINGTON )
NEWSPAPER PUBLISHING             )
COMPANY, LLC, MEDIA D.C.,       )
CLARITY MEDIA GROUP, PHILIP    )
ANSCHUTZ, AND                   )
A, B, AND/OR C DEFENDANTS      )
WHO OTHERWISE EXERCISED        )
CONTROL OR DECISION            )
MAKING OVER PUBLICATIONS       )
WHICH ARE THE BASIS OF THIS    )
LAWSUIT.                       )
             Defendants.


                             STATEMENT OF RELATED CASE

       Plaintiff Roy S. Moore, former Chief Justice of the Supreme Court of Alabama (“Judge

Moore”), brought actions for defamation and intentional infliction of emotional distress against

Cecil, et. al., in case 4:19-cv-01855 as well as the most recent filing against Tiana Lowe, et. al.

Pursuant to Fed. R. Civ. P. 42(a), Judge Moore is designating this newest case as related (See Civil

Cover Sheet with this attachment), as both cases involve a common question of law and/or fact,

and both are filed by Judge Moore, the Plaintiff. The actions of the Defendants in both cases arose

from misinformation widely disseminated with actual malice during the 2017 Special Senate

Election where Judge Moore was the Republican Nominee. All Defendants with at a minimum a




                                                 1
          Case 4:20-cv-00124-JEO Document 2 Filed 01/27/20 Page 2 of 3



reckless disregard for the truth published malicious defamatory representations to harm Plaintiff

Moore’s political campaigns and to severely damage him personally and professionally.

       Beginning September of 2017 through December 2017, the defendants in Cecil, et. al.,

utilized false and fabricated information to influence Alabama voters and to “hurt the campaign of

Republican Roy Moore.” 1 This contrived information, now known as the disinformation

campaign “Project Birmingham” was widely reported and went viral after the Washington Post

published false tales of sexual misconduct from secondhand, anonymous, unreliable and

unverifiable sources. Nearly 16 months later on May 28, 2019, news reports speculating that Judge

Moore may run for Senate again prompted the Washington Examiner to publish articles written by

Tiana Lowe fueled by the same deceptive information disseminated sixteen months earlier. Ms.

Lowe, with no additional or verifiable information, continued to repeat the same false and

defamatory information with complete disregard for factual inaccuracies, for the sole purpose of

causing continued damage to the reputation, good will and livlihood of Judge Moore.

        This case at hand is related to Cecil, et. al. as the facts and circumstances related to the

dissemination of false information are the same, and the presentation of the information obtained

in discovery will be identical in both cases.

       Respectfully submitted on this the 27th day of January, 2020.




1
  Craig Silverman, “New York Times Reporter Spoke at an Event Organized by Alabama Dirty
Tricksters,” Dec 27, 2018, https://www.buzzfeednews.com/article/craigsilverman/alabama-dirty-
tricksters-invited-a-new-york-times-reporter.


                                                 2
        Case 4:20-cv-00124-JEO Document 2 Filed 01/27/20 Page 3 of 3




                                                     /s/ Melissa Isaak
Of Counsel
Larry Klayman                                        Melissa Isaak (ISA 007)
Klayman Law Group, P.A.                              2815 B Zelda Rd.
7050 W Palmetto Parks Rd.                            Montgomery, AL 36106
Boca Raton, FL 33433                                 melissa@protectingmen.com
leklayman@gmail.com                                  (334)262-8200
(561)558-5336                                        (334) 819-4072 fax
Pro Hac Vice Application
to be submitted



                         CERTIFICATE OF SERVICE

I certify that I have served a copy of this complaint upon all parties hereto via first
            class mail postage prepaid, e-mail, or facsimile transmission



                                                                 /s/ Melissa Isaak

                                                                 Melissa Isaak




                                          3
